PER CURIAM.

ORDER

Kenyatta Williams (“Defendant”) appeals from his conviction of first degree assault on a law enforcement officer, § 565.081.1, RSMo 1994, armed criminal action, § 571.015, RSMo 1994, and unlawful use of a weapon, § 571.030.1(4), RSMo 1986. Defendant also appeals the denial of his Rule 29.15 Motion following an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).